DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed March 10, 2021, has been entered.  Prior to the amendment, claims 1-16 were pending in the application.  In the amendment, new claims 17-22 are presented.  Accordingly, after entry of the amendment, claims 1-22 are pending; of these, claims 1 and 11 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Rejections - 35 USC § 112
4.	Claims 5-6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 6 of claim 5, use of the phrase “in particular” renders the claim indefinite because it makes it unclear whether the limitation(s) following the phrase are part of the claimed invention.  Accordingly, a person of ordinary skill in the relevant art would be unable to readily ascertain the metes and bounds of the claims.  See, MPEP Section 2173.05(d).


Claim Rejections - 35 USC § 102
5.	Claims 1-4, 11-12, 17-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buschmann et al., U.S. Patent Application Publication No. 2010/0296867 (“Buschmann”).
	Buschmann discloses a feeder 4 having a running gear (see the tracked chassis 5, e.g., in Figs. 1-2) and a conveyor 7 pivotably fastened to the feeder for conveying material into a container (i.e., bunker 2) of a further construction vehicle (road finisher 1) that moves with or relative to the feeder.  Buschmann further discloses detecting the container of the further construction vehicle with a sensor unit 8 (in order to detect the container 2, Buschmann discloses that the sensor unit includes a position sensor 9 that cooperates with two reference elements 10a, 10b that are fixed to the container; see, e.g., paragraph [0015]).

With respect to claims 4 and 12, Buschmann further discloses a control unit (e.g., a “control device”; see paragraph [0017]) that controls pivoting of an ejection point (see discharge end 7a) of the conveyor in an automated manner on the basis of the position of the container determined by the sensor unit and that automatically and continuously pivots the conveyor to control the ejection point of the conveyor relative to the container, on the basis of the position of the container determined by the sensor unit (see, e.g., paragraph [0017]).
With respect to claims 18 and 21, Buschmann discloses that the sensor unit 8 may additionally include a distance sensor 12.
	
Claim Rejections - 35 USC § 103
6.	Claim 7, 9-10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Buschmann as applied to claims 1, 3, 4, and 12 above, and further in view of Berning et al., U.S. Patent Application Publication No. 2015/0218762 (“Berning”).
	As discussed above, Buschmann discloses all of the limitations of claims 1, 3, 4, and 12.  Although Buschmann further discusses a “fall parabola” (see paragraphs [0015]-[0016]) and conveyor speed (see paragraph [0022]), Buschmann does not specifically disclose adapting the conveying speed, as recited in claim 7.  Buschmann 
In the same field of endeavor, Berning discloses a road-building machine (e.g., road milling machine 1a in Fig. 1) having a pivoting conveyor (i.e., the second slewable transport conveyor 12) for conveying milled-off road material 14 into a container of a further construction vehicle (transport vehicle 10) that moves with or relative to the road-building machine (note the point of impingement 16 on the transport vehicle loading surface 15 in Fig. 1).  Berning further discloses detecting the container of the construction vehicle 10 with a sensor unit (e.g., image-recording system 28) mounted on the pivoting conveyor 12 (see, e.g., paragraph [0054]).  Berning further teaches adjusting the conveying speed of the pivoting conveyor to ensure that the discharged milled material 14 is ejected onto the loading surface 15 of the container (see paragraph [0051]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Berning, to adjust the conveyor speed in the method disclosed by Buschmann, in order to attain additional control over the material ejected from the discharge end of the conveyor.
With respect to claims 9 and 15, Berning discloses a control unit (i.e., detection and control system 24 and/or controller 3) that automatically and continuously adjusts/readjusts the conveyor according to the position of the container, as determined by the sensor unit, by controlling, for example, the pivoting (i.e., changing the slewing angle) and the elevation angle of the conveyor 12 (see, e.g., paragraph [0051]) by 
With respect to claims 10 and 16, Berning discloses arranging a signaling means on the container (e.g., RFID tags; see paragraphs [0054]-[0055]).

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Buschmann as applied to claim 4 above, and further in view of Von der Lippe et al., U.S. Patent Application Publication No. 2013/0080000 (“Von der Lippe”).
As discussed above, Buschmann discloses all of the limitations of claim 4.  Buschmann does not, however, specifically disclose generating a warning signal, as recited in claim 8.
In the same field of endeavor, Von der Lippe discloses a road building machine (milling device 1; e.g., Figs. 5a-5b) having a control system (e.g., machine controller 21) that automatically controls a loading process in which material conveyed by a pivoting conveyor 10 of the road building machine is discharged into a transport container 3 (see, e.g., paragraph [0047]).  Von der Lippe further teaches generating a warning signal (i.e., a warning message) when the position of the container relative to the conveyor deviates from a predetermined position; e.g., when the container cannot be detected within a loading range 17 (which is considered to represent a “tolerance range for the position”, as recited in claim 8); see paragraph [0045].
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Von der Lippe, to .

8.	Claims 5-6, 13-14, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Buschmann as applied to claims 1 and 12 above, and further in view of Von der Lippe et al., U.S. Patent Application Publication No. 2013/0080000 (“Von der Lippe”) and Berning et al., U.S. Patent Application Publication No. 2015/0218762 (“Berning”).
As discussed above, Buschmann discloses all of the limitations of claims 1 and 12.  Buschmann does not, however, specifically disclose a signal transmitter and the use of previously-specified conveyor positions, as recited in claims 5 and 13.  
In the same field of endeavor, Von der Lippe discloses a road building machine (milling device 1; e.g., Figs. 5a-5b) having a control system (e.g., machine controller 21) that automatically controls a loading process in which material conveyed by a pivoting conveyor 10 of the road building machine is discharged into a transport container 3 (see, e.g., paragraph [0047]).  Von der Lippe further teaches the use of an actuating device (i.e., a “signal transmitter”) by which the machine operator can activate, deactivate, or manually override certain functions of the automatic loading process control system (see, e.g., paragraph [0026]). 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Von der Lippe, to provide the Berning machine with a signal transmitter, in order to allow the machine 
In the same field of endeavor, Berning discloses a road-building machine (e.g., road milling machine 1a in Fig. 1) having a pivoting conveyor (i.e., the second slewable transport conveyor 12) for conveying milled-off road material 14 into a container of a further construction vehicle (transport vehicle 10) that moves with or relative to the road-building machine (note the point of impingement 16 on the transport vehicle loading surface 15 in Fig. 1).  Berning further discloses detecting the container of the construction vehicle 10 with a sensor unit (e.g., image-recording system 28) mounted on the pivoting conveyor 12 (see, e.g., paragraph [0054]).  Berning teaches the use of a control unit (detection and control system 24 and/or controller 3) that controls positions of the pivoting conveyor 12 in an automated manner (see, e.g., paragraph [0051]), a map (i.e., a memory of the control unit) for storing control data associated with various conveyor positions (see, e.g., paragraph [0053]), and a teach-in procedure during which positions of the pivoting conveyor 12 corresponding to  various realistic situations are specified for later use during operation of the road-building machine (see paragraph [0060]).  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Berning, to specify conveyor positions prior to putting the Buschmann feeder into operation, in order to provide for a more stream-lined operation.
With respect to claims 6 and 14, Berning also discloses that the control unit automatically adjusts/readjusts the conveyor according to the position of the container, .

Response to Arguments
9.	Applicant’s arguments submitted with the response filed on March 10, 2021, have been fully considered, as discussed below.
Applicant presents the following argument on pages 15-16 of the response:
Applicant submits that as neither Berning 762 nor von der Lippe ‘000 disclose or fairly teach a feeder nor a method for operating such a feeder as claimed by the present patent application, a person of ordinary skill in the art would not have consulted either of the cited prior art documents. Additionally, as there is no hint or incentive disclosed in either of the cited references, there would be no reason for a person of ordinary skill in the art to take these documents into consideration.
For a claim to be determined obvious (or nonobvious) under 35 USC 103, the claimed material must have been obvious to person of ordinary skill in the art from the prior art. An obviousness determination requires examining the scope of the prior art, the level of skill in the art, and the differences between the prior art and Applicant’s invention. Thus, even if the person of ordinary skill in the art would have consulted the mentioned
documents, s/he would not have obtained any hints or suggestions to solve the problem at issue, namely to provide a method for operating a feeder, and a feeder, by means of which the paving result for a road covering can be improved in relation to previous methods.
As it is known that milling machines destroy road coverings, the machines described by the cited prior art are used for the direct opposite of the machine claimed by the present application. A feeder as described in the present application is used to construct road coverings and not to destroy road coverings. The prior art must not be given an overly broad reading, but should be read in the 

It is conceded that milling machines and feeders are used for different purposes, as asserted by applicant in the above excerpt.  Both types of machines, however, are used in a process of road construction.  Further, the specific milling machine references in question (Berning ‘762 and von der Lippe ‘000) are directed to solving the same problem as applicant: automatically maintaining alignment between a pivoting conveyor of a first mobile construction machine and a container of an adjacent second mobile construction machine such that material conveyed by the pivoting conveyor is deposited within the container, even when there is relative movement between the machines.  Accordingly, the Berning and von der Lippe milling machine references are considered to be reasonably pertinent to the particular problem with which applicant was concerned.  
Applicant’s remaining arguments have been fully considered but are moot in view of the new grounds of rejection advanced in this action.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        



/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        5/20/21